KRUEGER, Judge.
The conviction is for unlawfully driving an automobile upon a public highway while intoxicated. The punishment assessed is confinement in the county jail fo.r a period of sixty days and a fine of $200.
The indictment, appears regular, as well as all matters of procedure. The record is before this court without statement of facts or bills of exception.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.